      Case 3:18-cv-00741-CWR-FKB Document 125 Filed 08/20/21 Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION

 LANGSTON & LANGSTON, PLLC;                                                        PLAINTIFFS
 JEFF CAHN; LAURIE CAHN; AND
 DAVID CAHN

 V.                                                      CAUSE NO. 3:18-CV-741-CWR-FKB

 SUNTRUST BANK; CHARLES                                                           DEFENDANTS
 HOPKINS, III, individually and d/b/a CML
 Home Improvements; DAZAI HARRIS;
 AND JOHN DOES 3-10

                                               and

SUNTRUST BANK                                                              CROSS CLAIMANT

V.

CHARLES HOPKINS, III, individually and                                  CROSS DEFENDANTS
d/b/a CML Home Improvements; DAZAI
HARRIS

                                             ORDER

       Before the Court is a motion for reconsideration filed by Plaintiffs Langston & Langston,

PLLC, Jeff Cahn, Laurie Cahn, and David Cahn. Docket No. 117. Having considered the motion,

response, and applicable law, the Court finds that the motion should be denied.

I.     Factual and Procedural History

       The facts of this case are well known and need not be recited anew.

       In response to Plaintiffs’ suit, SunTrust timely filed a motion for summary judgment. This

Court granted SunTrust’s motion for summary judgment on August 20, 2020, on the basis that

Plaintiffs failed to show a genuine issue of material fact. But the claims against Defendants

Hopkins and Harris remained outstanding. Accordingly, the grant of summary judgment did not

constitute a final judgment in this case.
       Case 3:18-cv-00741-CWR-FKB Document 125 Filed 08/20/21 Page 2 of 6




II.     Legal Standard

        The parties disagree on the applicable standard. Because Plaintiffs’ motion for

reconsideration concerns an interlocutory order, Fed. R. Civ. P. 54(b) supplies the legal standard.

        The Fifth Circuit has held that “[u]nder Rule 54(b), ‘the trial court is free to reconsider

and reverse its decision for any reason it deems sufficient, even in the absence of new evidence

or an intervening change in or clarification of the substantive law.’” Austin v. Kroger Texas, L.P.,

864 F.3d 326, 336 (5th Cir. 2017) (citation omitted). But this discretion is not unlimited. Rather,

it “must be exercised sparingly in order to forestall the perpetual reexamination of orders and the

resulting burdens and delays.” Southern Snow Mfg. Co., Inc. v. SnoWizard Holdings, Inc., 921 F.

Supp. 2d 548, 565 (E.D. La. 2013). Finally, “the decision of the district court to grant or deny a

motion for reconsideration will only be reviewed for an abuse of discretion.” Atel Maritime

Investors, LP v. Sea Mar Management, L.L.C., No. CIV.A. 08-1700, 2012 WL 4857773 at *1

(E.D. La. Oct. 11, 2012).

III.    Discussion

        Plaintiffs allege that this Court erred in its application of the (1) UCC, (2) negligent

misrepresentation, and (3) fraudulent misrepresentation. We consider each argument in turn.

           1. The UCC

        Plaintiffs argue that this Court misapplied a case from the U.S. Court of Appeals for the

Tenth Circuit when this Court determined the “time of payment.” According to Plaintiffs,

because time of payment is a factual, not a legal issue, this fact remained and remains disputed.

Further, Plaintiffs contend that “the payment occurred at 2:08 PM CST when Hopkins withdrew

the money.” Docket No. 117 at 3. As such, by Plaintiffs’ reasoning, this Court’s grant of

summary judgment was inappropriate, since a genuine issue of fact remained.



                                                  2
      Case 3:18-cv-00741-CWR-FKB Document 125 Filed 08/20/21 Page 3 of 6




        Plaintiffs’ argument is unavailing. In Pan American Bank, the relevant factual dispute

was whether the bank employee who facilitated the transfer remembered processing the transfer.

First Sec. Bank of New Mexico, N.A. v. Pan American Bank, 215 F.3d 1147, 1153-54 (10th Cir.

2000). This uncertainty led the Tenth Circuit to conclude that a genuine issue of fact existed as to

the employee’s knowledge, not the time of payment. Further, contrary to Plaintiffs’

characterization of the case, in Pan American Bank the Tenth Circuit interpreted the provisions

of New Mexico law that incorporate the UCC to arrive at a legal interpretation of time of

payment. Id. at 1158-59. Specifically, and as emphasized in this Court’s August 2020 Order, the

Tenth Circuit “held that payment as defined by [§] 4A-405(a)(iii) can occur ‘when a

beneficiary’s account is credited and the funds immediately are made available to the

beneficiary.’” Docket No. 116 at 3 (citing Pan American Bank, 215 F.3d at 1159).

            2. Negligent Misrepresentation

        Plaintiffs next ask the Court to reconsider its conclusion that they offered no evidence

that Ms. Liguori failed to exercise reasonable care in her communications with the FBI. Docket

No. 117 at 8-9. Moreover, Plaintiffs challenge this Court’s conclusion that “causation was

speculative.” Id. at 9. In support of this challenge, Plaintiffs emphasize Pinnacle’s right to freeze

the account if it suspected fraud; Wells Fargo’s freezing of the fraudulent Jeff Cahn account after

learning of the suspected fraud; and SunTrust’s freezing of Laurie and David Cahn’s accounts

after receiving notification of the fraud. Id. at 10.

        To succeed on a claim of negligent misrepresentation, a Plaintiff must demonstrate that

“she suffered damages as a direct and proximate result of such reasonable reliance on any

perceived negligent misrepresentation.” Horace Mann Life Ins. Co. v. Nunaley, 960 So. 2d 455,

461 (Miss. 2007).



                                                   3
      Case 3:18-cv-00741-CWR-FKB Document 125 Filed 08/20/21 Page 4 of 6




       None of the facts offered by Plaintiffs establishes “direct and proximate causation.” Id..

As observed in the Order, the statements Plaintiffs proffered in support of their claims were

“conclusional allegations and mere speculation.” Docket No. 116 at 11. And Plaintiffs’ motion

for reconsideration fails to elevate their claims beyond the realm of speculation. For instance,

Mr. Clark’s testimony that “Pinnacle more likely than not would [have] frozen the account if it

had been informed of the suspected fraud” does not establish that Liguori’s statements to the FBI

were the cause in fact, or the proximate cause, of Plaintiffs’ damages. Docket No. 117 at 10.

       Plaintiffs press that the Court’s conclusion “that Ms. Liguori followed ‘company

protocol’” fails to establish that she adhered to the applicable standard of care. Id. at 9 (citing

Docket No. 116 at 11). The Court disagrees.

       The relevant inquiry is whether Ms. Liguori exercised reasonable care in her

communications with the FBI. It is true that “[t]he standard of care is typically established by

expert testimony.” Id. But Mr. Clark’s sworn affidavit establishes that he was “not familiar with

steps the FBI or Secret Service may or may not take when they are notified” of fraudulent

activity. Docket No. 88-14. His testimony, therefore, does not provide evidence as to the relevant

standard of care: the care required of a bank employee when communicating with the FBI about

fraudulent activity.

       Just as Mr. Clark’s testimony was insufficient to overcome SunTrust’s motion for

summary judgment, so too is it insufficient to justify amendment of this Court’s August 2020

Order. See Stagliano v. Cincinnati Ins. Co., 633 F. App’x 217, 220-21 (5th Cir. 2015) (affirming

the district court’s grant of summary judgment and denial of plaintiff’s Rule 59(e) motion to

consider the expert affidavit, as the affidavit “contained the same deficiencies that rendered the




                                                   4
         Case 3:18-cv-00741-CWR-FKB Document 125 Filed 08/20/21 Page 5 of 6




initial affidavit insufficient to meet Plaintiffs’ summary judgment burden”). Thus, this Court

correctly granted SunTrust’s motion for summary judgment.

               3. Fraudulent Misrepresentation

           The Plaintiffs also ask the Court to reconsider their fraudulent misrepresentation claim.

As emphasized in the August 2020 Order, however, “because Plaintiffs must meet an even higher

standard to prove fraudulent misrepresentation,”1 in failing to meet their burden for the negligent

misrepresentation claim, they also fail to meet the evidentiary burden of their fraudulent

misrepresentation claim.

           Under Mississippi law, to make out a claim of fraudulent misrepresentation, a plaintiff

must prove, by clear and convincing evidence:

           (1) a representation; (2) its falsity; (3) its materiality; (4) the speaker’s knowledge
           of its falsity or ignorance of the truth; (5) his intent that it should be acted on by the
           hearer and in the manner reasonably contemplated; (6) the hearer’s ignorance of its
           falsity; (7) his reliance on its truth; (8) his right to rely thereon; and (9) his
           consequent and proximate injury.”

Holland v. Peoples Bank & Trust. Co., 3 So. 3d 94, 100 (Miss. 2008). Unlike negligent

misrepresentation, then, fraudulent representation requires the intent to induce reliance on the false

statement. Id. Plaintiffs failed to substantiate that Ms. Liguori negligently misrepresented

information to the FBI. By extension, they did not demonstrate that she intentionally

misrepresented information to the FBI.

           Accordingly, this Court correctly dismissed both claims.

IV.        Conclusion

           Plaintiffs’ motion is denied.




1
    Docket No. 116 at 11.

                                                       5
     Case 3:18-cv-00741-CWR-FKB Document 125 Filed 08/20/21 Page 6 of 6




       A status conference with the remaining parties is hereby set for 11:30 A.M., September 1,

2021. At that time, the parties shall call the Court chambers at 601-608-4140.

       SO ORDERED, this the 20th day of August, 2021.

                                             s/ Carlton W. Reeves
                                             UNITED STATES DISTRICT JUDGE




                                                6
